 

Exhibit 10.4



 

REGISTRATION RIGHTS AGREEMENT

 

dated as of

 

June 10, 2013

 

among

 

RCS CAPITAL CORPORATION

 

and

 

THE SHAREHOLDERS PARTY HERETO

 

 

 

  

TABLE OF CONTENTS

 



    Page         Article 1     Definitions         Section 1.01. Definitions 1
Section 1.02. Other Definitional and Interpretative Provisions 4         Article
2     Registration Rights         Section 2.01. Demand Registration 5 Section
2.02. Piggyback Registration 7 Section 2.03. Shelf Registration 8 Section 2.04.
Lock-Up Agreements 9 Section 2.05. Registration Procedures 9 Section 2.06.
Participation In Public Offering 13 Section 2.07. [Intentionally Omitted] 13
Section 2.08. Rule 144 Sales; Cooperation By The Company 13         Article 3  
  Indemnification and Contribution         Section 3.01. Indemnification by the
Company 14 Section 3.02. Indemnification by Participating Shareholders 14
Section 3.03. Conduct of Indemnification Proceedings 15 Section 3.04.
Contribution 15 Section 3.05. Other Indemnification 16         Article 4    
Miscellaneous         Section 4.01. Binding Effect; Assignability; Benefit 16
Section 4.02. Notices 18 Section 4.03. Waiver; Amendment; Termination 19 Section
4.04. Governing Law 19 Section 4.05. Jurisdiction 20 Section 4.06. WAIVER OF
JURY TRIAL 20 Section 4.07. Specific Enforcement 20 Section 4.08. Counterparts;
Effectiveness 20







 

 

 

 



    Page       Section 4.09. Entire Agreement 20 Section 4.10. Severability 20
Section 4.11. Other Registration Rights 21 Section 4.12. Independent Nature of
Shareholders' Obligations and Rights 21       Exhibit A Joinder Agreement  



 

ii

 

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT dated as of June 10, 2013 (this “Agreement”),
is entered into by and among RCS Capital Corporation, a Delaware corporation
(the “Company”), and the Shareholders party hereto as listed on the signature
pages, including any Permitted Transferees thereof.

 

In consideration of the mutual promises made herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Article 1
Definitions

 

Section 1.01.         Definitions. (a) The following terms, as used herein, have
the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
provided that no securityholder of the Company shall be deemed an Affiliate of
any other securityholder solely by reason of any investment in the Company. For
the purpose of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

 

“Common Shares” means shares of Class A Common Stock, par value $0.001 per
share, of the Company and any stock into which such Common Shares may thereafter
be converted or changed.

 

“Company Securities” means the Common Shares and, for purposes of the
definitions of “Permitted Transferees” and “Transfer”, shall also mean any other
securities of the Company or the Operating Subsidiaries that are convertible or
exercisable into or exchangeable for Common Shares.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FINRA” means the Financial Industry Regulatory Authority (formerly, the
National Association of Securities Dealers, Inc.) and any successor thereto.

 

“First Public Offering” means the Company’s initial Public Offering.

 

 

 

 

“Management LLC” means RCS Capital Management, LLC, a Delaware limited liability
company, and any successor thereto.

 

“Operating Subsidiaries” means (i) Realty Capital Securities, LLC, (ii) RCS
Advisory Services, LLC, and (iii) American National Stock Transfer, LLC, each a
Delaware limited liability company.

 

“Permitted Transferee” means in the case of any Shareholder, a Person to whom
Registrable Securities are Transferred by such Shareholder; provided that (i)
such Transfer does not violate any agreements between such Shareholder and the
Company or any of the Company’s subsidiaries, (ii) such Transfer is not made in
a registered offering or pursuant to Rule 144 and (iii) such transferee shall
only be a Permitted Transferee if and to the extent the transferor designates
the transferee as a Permitted Transferee entitled to rights hereunder pursuant
to Section 4.01(b).

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Public Offering” means an underwritten public offering of Registrable
Securities of the Company pursuant to an effective registration statement under
the Securities Act, other than pursuant to a registration statement on Form S-4
or Form S-8 or any similar or successor form.

 

“RCAP Holdings” means RCAP Holdings, LLC, a Delaware limited liability company,
and any successor thereto.

 

“Registrable Securities” means, at any time, any Company Securities and any
other securities issued or issuable by the Company or any of its successors or
assigns in respect of any such Company Securities by way of conversion,
exchange, exercise, dividend, split, reverse split, combination,
recapitalization, reclassification, merger, amalgamation, consolidation, sale of
assets, other reorganization or otherwise until (i) a registration statement
covering such Company Securities or such other securities has been declared
effective by the SEC and such Company Securities or such other securities have
been disposed of pursuant to such effective registration statement, or (ii) such
Company Securities or such other securities are sold under circumstances in
which all of the applicable conditions of Rule 144 are met.

 

2

 

 

“Registration Expenses” means any and all expenses incident to the performance
of, or compliance with, any registration or marketing of securities, including
all (i) registration and filing fees, and all other fees and expenses payable in
connection with the listing of securities on any securities exchange or
automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) internal expenses of
the Company (including all salaries and expenses of its officers and employees
performing legal or accounting duties), (vi) reasonable fees and disbursements
of counsel for the Company and customary fees and expenses for independent
certified public accountants retained by the Company (including the expenses
relating to any comfort letters or costs associated with the delivery by
independent certified public accountants of any comfort letters requested
pursuant to Section 2.05(h)), (vii) reasonable fees and expenses of any special
experts retained by the Company in connection with such registration, (viii)
reasonable fees, out-of-pocket costs and expenses of the Shareholders, including
one counsel for all of the Shareholders participating in the offering selected
by the Shareholders holding the majority of the Registrable Securities to be
sold for the account of all Shareholders in the offering, (ix) fees and expenses
in connection with any review by FINRA of the underwriting arrangements or other
terms of the offering, and all fees and expenses of any “qualified independent
underwriter,” including the fees and expenses of any counsel thereto, (x) fees
and disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding any underwriting fees, discounts and commissions
attributable to the sale of Registrable Securities, (xi) costs of printing and
producing any agreements among underwriters, underwriting agreements, any “blue
sky” or legal investment memoranda and any selling agreements and other
documents in connection with the offering, sale or delivery of the Registrable
Securities, (xii) transfer agents’ and registrars’ fees and expenses and the
fees and expenses of any other agent or trustee appointed in connection with
such offering, (xiii) expenses relating to any analyst or investor presentations
or any “road shows” undertaken in connection with the registration, marketing or
selling of the Registrable Securities, and (xiv) all out-of pocket costs and
expenses incurred by the Company or its appropriate officers in connection with
their compliance with Section 2.05(m). Except as set forth in clause (viii)
above, Registration Expenses shall not include any out-of-pocket expenses of the
Shareholders (or the agents who manage their accounts).

 

“Rule 144” means Rule 144 (or any successor or similar provisions) under the
Securities Act.

 

“Rule 144A” has the meaning set forth in Section 2.08(b).

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shareholder” means, subject to Section 4.13, at any time, any Person (other
than the Company) who shall then be a party to or bound by this Agreement, so
long as such Person shall “beneficially own” (as such term is defined in Rule
13d-3 of the Exchange Act) any Company Securities.

 

“Transfer” means, with respect to any Company Securities, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such Company Securities or any participation or interest
therein, whether directly or indirectly, or agree or commit to do any of the
foregoing and (ii) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation, or other transfer of
such Company Securities or any participation or interest therein or any
agreement or commitment to do any of the foregoing.

 

3

 

 

(a)          Each of the following terms is defined in the Section set forth
opposite such term:

  

Term  Section  Agreement   Preamble  Company   Preamble  Damages   3.01  Demand
Registration   2.01(a) Indemnified Party   3.03  Indemnifying Party   3.03 
Inspectors   2.05(g) Lock-Up Period   2.04  Management LLC Permitted Transferee 
 4.01(d) Maximum Offering Size   2.01(e) Notice   4.02  Piggyback Registration 
 2.02(a) RCAP Holdings Permitted Transferee   4.01(c) Records   2.05(g)
Registering Shareholders   2.01(a) Requesting Shareholder   2.01(a) Shelf
Registration   2.03  Shelf Requesting Shareholder   2.03  Underwritten Takedown 
 2.03 

 

Section 1.02.         Other Definitional and Interpretative Provisions. The
words “hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections or Exhibits are to Articles, Sections
and Exhibits of this Agreement unless otherwise specified. All Exhibits annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized term used in any
Exhibit but not otherwise defined therein shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof. References to
any Person include the successors and permitted assigns of that Person.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively.

 

4

 

 

Article 2

Registration Rights

 

Section 2.01.         Demand Registration. (a) If the Company shall receive a
request from a Shareholder or group of Shareholders (the requesting
Shareholder(s) shall be referred to herein as the “Requesting Shareholder”) that
the Company effect the registration under the Securities Act of all or any
portion of the Requesting Shareholder’s Registrable Securities, and specifying
the intended method of disposition thereof, then the Company shall promptly give
notice of such requested registration (each such request shall be referred to
herein as a “Demand Registration”) at least 10 Business Days prior to the
anticipated filing date of the registration statement relating to such Demand
Registration to the other Shareholders and thereupon shall use its reasonable
best efforts to effect, as expeditiously as possible, the registration under the
Securities Act of:

 

(i)          subject to the restrictions set forth in Sections 2.01(e), all
Registrable Securities for which the Requesting Shareholder has requested
registration under this Section 2.01, and

 

(ii)         subject to the restrictions set forth in Sections 2.01(e) and 2.02,
all other Registrable Securities of the same class as those requested to be
registered by the Requesting Shareholder that any Shareholders (all such
Shareholders, together with the Requesting Shareholder, the “Registering
Shareholders”) have requested the Company to register pursuant to Section 2.02,
by request received by the Company within seven Business Days after such
Shareholders receive the Company’s notice of the Demand Registration,

 

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities so to be
registered; provided, however, that, the Company shall not be obligated to
effect a Demand Registration unless the aggregate proceeds expected to be
received from the sale of the Registrable Securities requested to be included in
such Demand Registration equals or exceeds $10,000,000 or such lesser amount
that constitutes all of the Requesting Shareholder’s Registrable Securities
(provided that such lesser amount is at least $5,000,000). In no event shall the
Company be required to effect more than one Demand Registration hereunder within
any three-month period.

 

(b)          Promptly after the expiration of the seven-Business Day period
referred to in Section 2.01(a)(ii), the Company will notify all Registering
Shareholders of the identities of the other Registering Shareholders and the
number of shares of Registrable Securities requested to be included therein. At
any time prior to the effective date of the registration statement relating to
such registration, the Requesting Shareholder may revoke such request, without
liability to any of the other Registering Shareholders, by providing a notice to
the Company revoking such request. A request, so revoked, shall be considered to
be a Demand Registration unless (i) such revocation arose out of the fault of
the Company (in which case the Company shall be obligated to pay all
Registration Expenses in connection with such revoked request), or (ii) the
Requesting Shareholder reimburses the Company for all Registration Expenses of
such revoked request.

 

5

 

 

(c)          The Company shall be liable for and shall pay all Registration
Expenses in connection with any Demand Registration, regardless of whether such
Registration is effected, unless the Requesting Shareholder elects to pay such
Registration Expenses as described in the last sentence of Section 2.01(b).

 

(d)          A Demand Registration shall not be deemed to have occurred:

 

(i)          unless the registration statement relating thereto (A) has become
effective under the Securities Act and (B) has remained effective for a period
of at least 180 days (or such shorter period in which all Registrable Securities
of the Registering Shareholders included in such registration have actually been
sold thereunder), provided that a Demand Registration shall not be deemed to
have occurred if, after such registration statement becomes effective, (1) such
registration statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or other governmental agency or court and (2)
less than 75% of the Registrable Securities included in such registration
statement have been sold thereunder; or

 

(ii)         if the Maximum Offering Size is reduced in accordance with Section
2.01(e) such that less than 662/3% of the Registrable Securities of the
Requesting Shareholders sought to be included in such registration are included.

 

(e)          If a Demand Registration involves an underwritten Public Offering
and the managing underwriter advises the Company and the Requesting Shareholder
that, in its view, the number of shares of Registrable Securities requested to
be included in such registration (including any securities that the Company
proposes to be included that are not Registrable Securities) exceeds the largest
number of shares that can be sold without having an adverse effect on such
offering, including the price at which such shares can be sold (the “Maximum
Offering Size”), the Company shall include in such registration, in the priority
listed below, up to the Maximum Offering Size:

 

(i)          first, all Registrable Securities requested to be included in such
registration by all Registering Shareholders (allocated, if necessary for the
offering not to exceed the Maximum Offering Size, pro rata among such
Shareholders on the basis of the relative number of Registrable Securities held
by each such Shareholder); and

 

(ii)         second, any securities proposed to be registered by the Company
(including for the benefit of any other Persons not party to this Agreement).

 

6

 

 

(f)          Upon notice to the Requesting Shareholder, the Company may postpone
effecting a registration pursuant to this Section 2.01 on one occasion during
any period of six consecutive months for a reasonable time specified in the
notice but not exceeding 45 days (which period may not be extended or renewed),
if (i) the Company reasonably determines that effecting the registration would
materially and adversely affect an offering of securities of the Company the
preparation of which had then been commenced, or (ii) the Company is in
possession of material non-public information the disclosure of which during the
period specified in such notice the Company reasonably believes would not be in
the best interests of the Company.

 

Section 2.02.         Piggyback Registration. (a) If the Company proposes to
register any Company Securities under the Securities Act (other than (i) a Shelf
Registration, which will be subject to the provisions of Section 2.03; provided
that any Underwritten Takedown will be subject to this Section 2.02, or (ii) a
registration on Form S-8 or S-4, or any successor or similar forms, relating to
Common Shares issuable upon exercise of employee stock options or in connection
with any employee benefit or similar plan of the Company or in connection with a
direct or indirect acquisition by the Company of another Person), whether or not
for sale for its own account, the Company shall each such time give prompt
notice at least 10 Business Days prior to the anticipated filing date of the
registration statement relating to such registration to each Shareholder, which
notice shall set forth such Shareholder’s rights under this Section 2.02 and
shall offer such Shareholder the opportunity to include in such registration
statement the number of Registrable Securities of the same class or series as
those proposed to be registered as each such Shareholder may request (a
“Piggyback Registration”), subject to the provisions of Section 2.02(b). Upon
the request of any such Shareholder made within seven Business Days after the
receipt of notice from the Company (which request shall specify the number of
Registrable Securities intended to be registered by such Shareholder), the
Company shall use all reasonable best efforts to effect the registration under
the Securities Act of all Registrable Securities that the Company has been so
requested to register by all such Shareholders, to the extent required to permit
the disposition of the Registrable Securities so to be registered, provided that
(A) if such registration involves an underwritten Public Offering, all such
Shareholders requesting to be included in the Company’s registration must sell
their Registrable Securities to the underwriters selected as provided in Section
2.05(f)(i) on the same terms and conditions as apply to the Company or the
Requesting Shareholders, as applicable, and (B) if, at any time after giving
notice of its intention to register any Company Securities pursuant to this
Section 2.02(a) and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to register such securities, the Company shall give notice to all
such Shareholders and, thereupon, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration. No
registration effected under this Section 2.02 shall relieve the Company of its
obligations to effect a Demand Registration to the extent required by Section
2.01 or a Shelf Registration to the extent required by Section 2.03. The Company
shall pay all Registration Expenses in connection with each Piggyback
Registration.

 

(b)          If a Piggyback Registration involves an underwritten Public
Offering (other than any Demand Registration, in which case the provisions with
respect to priority of inclusion in such offering set forth in Section 2.01(e)
shall apply) and the managing underwriter advises the Company that, in its view,
the number of Shares that the Company and such Shareholders intend to include in
such registration exceeds the Maximum Offering Size, the Company shall include
in such registration, in the following priority, up to the Maximum Offering
Size:

 

7

 

 

(i)          first, so much of the Company Securities proposed to be registered
for the account of the Company (or, if such registration is pursuant to a demand
by a Person that is not a Shareholder, for the account of such other Person) as
would not cause the offering to exceed the Maximum Offering Size,

 

(ii)         second, all Registrable Securities requested to be included in such
registration by any Shareholders pursuant to this Section 2.02 (allocated, if
necessary for the offering not to exceed the Maximum Offering Size, pro rata
among such Shareholders on the basis of the relative number of shares of
Registrable Securities so requested to be included in such registration by
each), and

 

(iii)        third, any securities proposed to be registered for the account of
any other Persons with such priorities among them as the Company shall
determine.

 

Section 2.03.         Shelf Registration. (a) At any time after the first
anniversary of the First Public Offering, if the Company is eligible to use Form
S-3, a Shareholder or group of Shareholders may request the Company (the
requesting Shareholder(s) shall be referred to herein as the “Shelf Requesting
Shareholder”) to effect a registration of some or all of the Registrable
Securities held by such Shelf Requesting Shareholder under a Registration
Statement pursuant to Rule 415 under the Securities Act (or any successor or
similar rule) (a “Shelf Registration”). The Company shall only be required to
effectuate one Public Offering from such Shelf Registration (an “Underwritten
Takedown”) within any three-month period, which offering shall be deemed a
Demand Registration. The provisions of Section 2.01 shall apply mutatis mutandis
to each Underwritten Takedown, with references to “filing of the registration
statement” or “effective date” being deemed references to filing of a prospectus
or supplement for such offering and references to “registration” being deemed
references to the offering; provided that Registering Shareholders shall only
include Shareholders whose Registrable Securities are included in such Shelf
Registration or may be included therein without the need for an amendment to
such Shelf Registration (other than an automatically effective amendment). So
long as the Shelf Registration is effective, no Shareholder may request any
Demand Registration pursuant to Section 2.01 with respect to Registrable Shares
that are registered on such Shelf Registration.

 

(b)          If the Company shall receive a request from a Shelf Requesting
Shareholder that the Company effect a Shelf Registration, then the Company shall
promptly give notice of such requested registration at least 10 Business Days
prior to the anticipated filing date of the registration statement relating to
such Shelf Registration to the other Shareholders and thereupon shall use its
reasonable best efforts to effect, as expeditiously as possible, the
registration under the Securities Act of:

 

8

 

 

(i)          all Registrable Securities for which the Shelf Requesting
Shareholder has requested registration under this Section 2.03, and

 

(ii)         all other Registrable Securities of the same class as those
requested to be registered by the Shelf Requesting Shareholder that any
Shareholders have requested the Company to register by request received by the
Company within seven Business Days after such Shareholders receive the Company’s
notice of the Shelf Registration,

 

all to the extent necessary to permit the registration of the Registrable
Securities so to be registered on such Shelf Registration.

 

(c)          At any time prior to the effective date of the registration
statement relating to such Shelf Registration, the Shelf Requesting Shareholder
may revoke such request, without liability to any of the other Registering
Shareholders, by providing a notice to the Company revoking such request.

 

(d)          The Company shall be liable for and pay all Registration Expenses
in connection with any Shelf Registration.

 

(e)          Upon notice to the Shelf Requesting Shareholder, the Company may
postpone effecting a registration pursuant to this Section 2.03 on one occasion
during any period of six consecutive months for a reasonable time specified in
the notice but not exceeding 45 days (which period may not be extended or
renewed), if the Company determines that effecting the registration would
materially and adversely affect an offering of securities of the Company the
preparation of which had then been commenced, or the Company is in possession of
material non-public information the disclosure of which during the period
specified in such notice the Company reasonably believes would not be in the
best interests of the Company.

 

Section 2.04.         Lock-Up Agreements. If any registration of Registrable
Securities shall be effected in connection with a Public Offering, neither the
Company nor any Shareholder shall effect any public sale or distribution,
including any sale pursuant to Rule 144, of any Company Securities or other
security of the Company (except as part of such Public Offering) during the
period beginning 14 days prior to the effective date of the applicable
registration statement or, in the case of a Shelf Registration, 14 days prior to
launch of the offering or such later date when the Shareholder receives notice
thereof until the earlier of (i) such time as the Company and the lead managing
underwriter shall agree and (ii) 180 days following the effective date of the
applicable registration statement for the First Public Offering and, otherwise,
90 days following the effective date of the applicable registration statement
or, in the case of a Shelf Registration, 90 days following the launch of the
offering or such later date when the Shareholder receives notice thereof (such
period, the “Lock-Up Period” for the applicable registration statement).

 

Section 2.05.         Registration Procedures. Whenever Shareholders request
that any Registrable Securities be registered pursuant to Section 2.01, 2.02, or
2.03, subject to the provisions of such Sections, the Company shall use all
reasonable best efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof as quickly as practicable, and, in connection with any such request:

 

9

 

 

(a)          The Company shall as expeditiously as possible prepare and file
with the SEC a registration statement on any form for which the Company then
qualifies or that counsel for the Company shall deem appropriate and which form
shall be available for the sale of the Registrable Securities to be registered
thereunder in accordance with the intended method of distribution thereof, and
use all reasonable best efforts to cause such filed registration statement to
become and remain effective for a period of not less than 180 days, or in the
case of a Shelf Registration, three years (or such shorter period in which all
of the Registrable Securities of the Shareholders included in such registration
statement shall have actually been sold thereunder). Any such registration
statement shall be an automatically effective registration statement to the
extent permitted by the SEC’s rules and regulations.

 

(b)          Prior to filing a registration statement or prospectus or any
amendment or supplement thereto (other than any report filed pursuant to the
Exchange Act that is incorporated by reference therein), the Company shall, if
requested, furnish to each participating Shareholder and each underwriter, if
any, of the Registrable Securities covered by such registration statement copies
of such registration statement as proposed to be filed, and thereafter the
Company shall furnish to such Shareholder and underwriter, if any, such number
of copies of such registration statement, each amendment and supplement thereto
(in each case including all exhibits thereto and documents incorporated by
reference therein), the prospectus included in such registration statement
(including each preliminary prospectus and any summary prospectus) and any other
prospectus filed under Rule 424, Rule 430A, Rule 430B or Rule 430C under the
Securities Act and such other documents as such Shareholder or underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Shareholder.

 

(c)          After the filing of the registration statement, the Company shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Shareholders thereof set forth in such
registration statement or supplement to such prospectus and (iii) promptly
notify each Shareholder holding Registrable Securities covered by such
registration statement of any stop order issued or threatened by the SEC or any
state securities commission and take all reasonable actions required to prevent
the entry of such stop order or to remove it if entered.

 

10

 

 

(d)          The Company shall use all reasonable best efforts to (i) register
or qualify the Registrable Securities covered by such registration statement
under such other securities or “blue sky” laws of such jurisdictions in the
United States as any Registering Shareholder holding such Registrable Securities
reasonably (in light of such Shareholder’s intended plan of distribution)
requests and (ii) cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
Shareholder to consummate the disposition of the Registrable Securities owned by
such Shareholder; provided, however, that the Company shall not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 2.05(d), (B) subject
itself to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction.

 

(e)          The Company shall immediately notify each Shareholder holding such
Registrable Securities covered by such registration statement, at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
promptly prepare and make available to each such Shareholder and file with the
SEC any such supplement or amendment.

 

(f)          (i) Each of RCAP Holdings and Management LLC shall have the right
to select an underwriter or underwriters in connection with any Public Offering
resulting from its exercise of a Demand Registration (including any Underwritten
Takedown), which underwriter or underwriters shall be reasonably acceptable to
the Company and (ii) the Company shall select an underwriter or underwriters in
connection with any other Public Offering (which underwriter or underwriters
shall be reasonably acceptable to RCAP Holdings and Management LLC if they are
participating in such Public Offering). In connection with any Public Offering,
the Company shall enter into customary agreements (including an underwriting
agreement in customary form) and take such all other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities in any such Public Offering, including the engagement of a “qualified
independent underwriter” in connection with the qualification of the
underwriting arrangements with FINRA.

 

(g)          Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company shall make available for
inspection by any Shareholder and any underwriter participating in any
disposition pursuant to a registration statement being filed by the Company
pursuant to this Section 2.05 and any attorney, accountant or other professional
retained by any such Shareholder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary or desirable to enable any of the Inspectors to exercise
its due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information reasonably requested by any Inspectors
in connection with such registration statement. Records that the Company
determines, in good faith, to be confidential and that it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless (i)
the disclosure of such Records is necessary to avoid or correct a misstatement
or omission in such registration statement, or (ii) the release of such Records
is ordered pursuant to a subpoena or other order from a court of competent
jurisdiction. Each Shareholder agrees that information obtained by it as a
result of such inspections shall be deemed confidential and shall not be used by
it or its Affiliates as the basis for any market transactions in the Company
Securities unless and until such information is made generally available to the
public. Each Shareholder further agrees that, upon learning that disclosure of
such Records is sought in a court of competent jurisdiction, it shall give
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential.

 

11

 

 

(h)          The Company shall use reasonable best efforts to furnish to each
Registering Shareholder and to each such underwriter, if any, a signed
counterpart, addressed to such Shareholder or underwriter, of (i) an opinion or
opinions of counsel to the Company, and (ii) a comfort letter or comfort letters
from the Company’s independent public accountants, each in customary form and
covering such matters of the kind customarily covered by opinions or comfort
letters, as the case may be, as a majority of such Shareholders or the managing
underwriter therefor reasonably requests.

 

(i)          The Company shall otherwise use all reasonable best efforts to
comply with all applicable rules and regulations of the SEC, and make available
to its security holders, as soon as reasonably practicable, an earnings
statement or such other document covering a period of 12 months, beginning
within three months after the effective date of the registration statement,
which earnings statement satisfies the requirements of Rule 158 under the
Securities Act.

 

(j)          The Company may require each Shareholder promptly to furnish in
writing to the Company such information regarding the distribution of the
Registrable Securities as the Company may from time to time reasonably request
and such other information as may be legally required in connection with such
registration.

 

(k)          Each Shareholder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 2.05(e),
such Shareholder shall forthwith discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such Shareholder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 2.05(e), and, if so directed by the
Company, such Shareholder shall deliver to the Company all copies, other than
any permanent file copies then in such Shareholder’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice. If the Company shall give such notice, the Company shall extend the
period during which such registration statement shall be maintained effective
(including the period referred to in Section 2.05(a)) by the number of days
during the period from and including the date of the giving of notice pursuant
to Section 2.05(e) to the date when the Company shall make available to such
Shareholder a prospectus supplemented or amended to conform with the
requirements of Section 2.05(e).

 

(l)          The Company shall use all reasonable best efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange or quotation system on which the Common Shares are then listed or
traded.

 

12

 

 

(m)          The Company shall have appropriate officers of the Company (i)
 prepare and make presentations at any “road shows” and before analysts and
(ii) otherwise use their reasonable efforts to cooperate as reasonably requested
by the underwriters in the offering, marketing or selling of the Registrable
Securities.

 

Section 2.06.         Participation In Public Offering. No Shareholder may
participate in any Public Offering hereunder unless such Shareholder (a) agrees
to sell such Shareholder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements, and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of registration rights.

 

Section 2.07.         [Intentionally Omitted.]

 

Section 2.08.          Rule 144 Sales; Cooperation By The Company. If any
Shareholder shall transfer any Registrable Securities pursuant to Rule 144 or
Rule 144A, the Company shall cooperate, to the extent commercially reasonable,
with such Shareholder and shall provide to such Shareholder such information as
such Shareholder shall reasonably request. Without limiting the foregoing, the
Company shall:

 

(a)          at any time after any of the Company’s shares of capital stock are
registered under the Securities Act or the Exchange Act: (i) make and keep
available public information, as those terms are contemplated by Rule 144;
(ii) timely file with the SEC all reports and other documents required to be
filed under the Securities Act and the Exchange Act; and (iii) furnish to each
Shareholder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other information as such Shareholder may reasonably request
in order to avail itself of any rule or regulation of the SEC allowing such
Shareholder to sell any Registrable Securities without registration; and

 

(b)          each Shareholder of Registrable Securities and each prospective
Shareholder of Registrable Securities who may consider acquiring Registrable
Securities in reliance upon Rule 144A under the Securities Act (or any successor
or similar rule then in force) (“Rule 144A”) shall have the right to request
from the Company, and the Company will provide upon such request, such
information regarding the Company and its business, assets and properties, if
any, as is at the time required to be made available by the Company under Rule
144A so as to enable such Shareholder to transfer Registrable Securities to such
prospective Shareholder in reliance upon Rule 144A.

 

13

 

 

Article 3
Indemnification and Contribution

 

Section 3.01.         Indemnification by the Company. The Company agrees to
indemnify and hold harmless each Shareholder beneficially owning any Registrable
Securities covered by a registration statement, its officers, directors,
employees, partners and agents, and each Person, if any, who controls such
Shareholder within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act from and against any and all losses, claims, damages,
liabilities and expenses (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses) (collectively, “Damages”) caused by or
relating to any untrue statement or alleged untrue statement of a material fact
contained in any registration statement or prospectus relating to the
Registrable Securities (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or any preliminary prospectus
or free-writing prospectus (as defined in Rule 405 under the Securities Act), or
caused by or relating to any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such Damages are caused by or related
to any such untrue statement or omission or alleged untrue statement or omission
so made based upon information furnished in writing to the Company by such
Shareholder or on such Shareholder’s behalf expressly for use therein. The
Company also agrees to indemnify any underwriters of the Registrable Securities,
their officers and directors and each Person who controls such underwriters
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act on substantially the same basis as that of the indemnification of
the Shareholders provided in this Section 3.01.

 

Section 3.02.         Indemnification by Participating Shareholders. Each
Shareholder holding Registrable Securities included in any registration
statement agrees, severally but not jointly, to indemnify and hold harmless the
Company, its officers, directors and agents and each Person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the indemnity from the
Company to such Shareholder provided in Section 3.01, but only with respect to
information furnished in writing by such Shareholder or on such Shareholder’s
behalf expressly for use in any registration statement or prospectus relating to
the Registrable Securities, or any amendment or supplement thereto, or any
preliminary prospectus or free-writing prospectus. Each such Shareholder also
agrees to indemnify and hold harmless underwriters of the Registrable
Securities, their officers and directors and each Person who controls such
underwriters within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act on substantially the same basis as that of the
indemnification of the Company provided in this Section 3.02. As a condition to
including Registrable Securities in any registration statement filed in
accordance with Article 2, the Company may require that it shall have received
an undertaking reasonably satisfactory to it from any underwriter to indemnify
and hold it harmless to the extent customarily provided by underwriters with
respect to similar securities. No Shareholder shall be liable under this Section
3.02 for any Damages in excess of the net proceeds realized by such Shareholder
in the sale of Registrable Securities of such Shareholder to which such Damages
relate.

 

14

 

 

Section 3.03.         Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article 3,
such Person (an “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses, provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent that the Indemnifying
Party is materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (a) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel, (b) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them, including one or more defenses or counterclaims that are
different from or in addition to those available to the Indemnifying Party, or
(c) the Indemnifying Party shall have failed to assume the defense within 30
days of notice pursuant to this Section 3.03. It is understood that, in
connection with any proceeding or related proceedings in the same jurisdiction,
the Indemnifying Party shall not be liable for the reasonable fees and expenses
of more than one separate firm of attorneys (in addition to any local counsel)
at any time for all such Indemnified Parties, and that all such fees and
expenses shall be reimbursed as they are incurred. In the case of any such
separate firm for the Indemnified Parties, such firm shall be designated in
writing by the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless such Indemnified
Parties from and against any loss or liability (to the extent stated above) by
reason of such settlement or judgment. Without the prior written consent of the
Indemnified Party, no Indemnifying Party shall effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement (A) includes an unconditional release
of such Indemnified Party from all liability arising out of such proceeding, and
(B) does not include any injunctive or other equitable or non-monetary relief
applicable to or affecting such Indemnified Person.

 

Section 3.04.         Contribution. If the indemnification provided for in this
Article 3 is unavailable to the Indemnified Parties in respect of any Damages,
then each Indemnifying Party, in lieu of indemnifying the Indemnified Parties,
shall contribute to the amount paid or payable by such Indemnified Party, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and Indemnified Party in connection with the actions,
statements or omissions that resulted in such Damages as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such Indemnifying Party
or Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Damages shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Article 3 was available to such party in accordance with its terms.

 

15

 

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.04 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 3.04, no Shareholder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Shareholder from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that such Shareholder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission, except
in the case of fraud by such Shareholder. Each Shareholder’s obligation to
contribute pursuant to this Section 3.03 is several in the proportion that the
proceeds of the offering received by such Shareholder bears to the total
proceeds of the offering received by all such Shareholders and not joint.

 

No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation. The indemnity and
contribution agreements contained in this Article 3 are in addition to any
liability that the Indemnifying Parties may have to the Indemnified Parties.

 

Section 3.05.         Other Indemnification. Indemnification similar to that
provided in this Article 3 (with appropriate modifications) shall be given by
the Company and each Shareholder participating therein with respect to any
required registration or other qualification of securities under any foreign,
federal or state law or regulation or governmental authority other than the
Securities Act.

 

Article 4

Miscellaneous

 

Section 4.01.         Binding Effect; Assignability; Benefit. (a) This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, legal representatives and permitted assigns. Any
Shareholder that ceases to own beneficially any Company Securities shall cease
to be bound by the terms hereof (other than (i) the provisions of Article 3
applicable to such Shareholder with respect to any offering of Registrable
Securities completed before the date such Shareholder ceased to own any Company
Securities, and (ii) this Article 4).

 

16

 

 

(b)          Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by any party
hereto pursuant to any Transfer of Registrable Securities or otherwise, except
that each Shareholder may assign rights hereunder to any Permitted Transferee of
such Shareholder. Any such Permitted Transferee shall (unless already bound
hereby) execute and deliver to the Company an agreement to be bound by this
Agreement in the form of Exhibit A hereto (a “Joinder Agreement”) and shall
thenceforth be a “Shareholder”.

 

(c)          By execution of this Agreement or a Joinder Agreement, (i) each
Permitted Transferee of RCAP Holdings and (ii) each Permitted Transferee of a
Permitted Transferee described in the foregoing clause (i) (any of the
Shareholders described in the foregoing clauses (i) or (ii) above, a “RCAP
Holdings Permitted Transferee”), hereby irrevocably appoints RCAP Holdings as
its agent and representative for the sole purpose of amending, or granting a
waiver under, this Agreement, and consents to the taking by RCAP Holdings of any
and all actions and the making of any decisions required or permitted to be
taken by such RCAP Holdings Permitted Transferee in accordance with this Section
4.01(c) solely in connection with any amendment of, or waiver under, this
Agreement; provided, however, that (A) RCAP Holdings shall only be permitted to
act on behalf of the RCAP Holdings Permitted Transferees in accordance with the
instructions of those RCAP Holdings Permitted Transferees holding a majority of
the Registrable Securities held by all the RCAP Holdings Permitted Transferees,
and (B) RCAP Holdings shall not be permitted to agree, on behalf of any RCAP
Holdings Permitted Transferee, to any amendment of, or waiver under, this
Agreement to the extent that such amendment or waiver would disproportionately
or adversely affect the rights and/or interests of such RCAP Holdings Permitted
Transferee relative to RCAP Holdings or any other RCAP Holdings Permitted
Transferee without the prior written consent of the such RCAP Holdings Permitted
Transferee. The Company shall be entitled to deal exclusively with RCAP Holdings
on the matters described in the immediately preceding sentence relating to this
Agreement, and shall be entitled to rely conclusively (without further evidence
of any kind whatsoever) on any document executed or purported to be executed on
behalf of a RCAP Holdings Permitted Transferee by RCAP Holdings, and on any
other action taken or purported to be taken on behalf of a RCAP Holdings
Permitted Transferee by RCAP Holdings, in each case solely with respect to such
matters, as fully binding upon such RCAP Holdings Permitted Transferee. Upon the
dissolution or termination of RCAP Holdings or any successor agent and
representative, those RCAP Holdings Permitted Transferees holding a majority of
the Registrable Securities then-held by all RCAP Holdings Permitted Transferees
shall appoint a RCAP Holdings Permitted Transferee as their agent and
representative for all purposes under this Section 4.01(c).

 

17

 

 

(d)          By execution of this Agreement or a Joinder Agreement, (i) each
Permitted Transferee of Management LLC and (ii) each Permitted Transferee of a
Permitted Transferee described in the foregoing clause (i) (any of the
Shareholders described in the foregoing clauses (i) or (ii), a “Management LLC
Permitted Transferee”) irrevocably appoints Management LLC as its agent and
representative for the sole purpose of amending, or granting a waiver under,
this Agreement, and consents to the taking by Management LLC of any and all
actions and the making of any decisions required or permitted to be taken by
such Management LLC Permitted Transferee in accordance with this Section 4.01(d)
solely in connection with any amendment of, or waiver under, this Agreement;
provided, however, that (i) Management LLC shall only be permitted to act on
behalf of the Management LLC Permitted Transferees in accordance with the
instructions of those Management LLC Permitted Transferees holding a majority of
the Registrable Securities held by all the Management LLC Permitted Transferees,
and (ii) Management LLC shall not be permitted to agree, on behalf of any
Management LLC Permitted Transferee, to any amendment of, or waiver under, this
Agreement to the extent that such amendment or waiver would disproportionately
or adversely affect the rights and/or interests of such Management LLC Permitted
Transferee relative to Management LLC or any other Management LLC Permitted
Transferee without the prior written consent of the such Management LLC
Permitted Transferee. The Company shall be entitled to deal exclusively with
Management LLC on the matters described in the immediately preceding sentence
relating to this Agreement, and shall be entitled to rely conclusively (without
further evidence of any kind whatsoever) on any document executed or purported
to be executed on behalf of a Management LLC Permitted Transferee by Management
LLC, and on any other action taken or purported to be taken on behalf of a
Management LLC Permitted Transferee by Management LLC, in each case solely with
respect to such matters, as fully binding upon such Management LLC Permitted
Transferee. Upon the dissolution or termination of Management LLC or any
successor agent and representative, those Management LLC Permitted Transferees
holding a majority of the Registrable Securities then-held by all Management LLC
Permitted Transferees shall appoint a Management LLC Permitted Transferee as
their agent and representative for all purposes under this Section 4.01(d).

 

(e)          Nothing in this Agreement, expressed or implied, is intended to
confer on any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

Section 4.02.         Notices. All notices, requests and other communications
(each, a “Notice”) to any party shall be in writing and shall be delivered in
person, mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission,

 

if to the Company to:

 

405 Park Avenue, 15th Floor
New York, NY 10022
Attention:         Legal Counsel
Fax:                    (212) 415-6567

 

18

 

 

with a copy to:

 

Proskauer Rose LLP
Eleven Times Square

New York, New York 10036
Attention:         Peter M. Fass, Esq.

           James P. Gerkis, Esq.

Fax:                    (212) 969-2000

 

if to any Shareholder, at the address for such Shareholder listed on the
signature pages below or otherwise provided to the Company as set forth below.

 

Any Notice shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. in the place of receipt and such day is a
Business Day in the place of receipt. Otherwise, such Notice shall be deemed not
to have been received until the next succeeding Business Day in the place of
receipt. Any Notice sent by facsimile transmission also shall be confirmed by
certified or registered mail, return receipt requested, posted within one
Business Day after the date of the sending of such facsimile transmission, or by
personal delivery, whether courier or otherwise, made within two Business Days
after the date of such facsimile transmission.

 

Any Person that becomes a Shareholder after the date hereof shall provide its
address and fax number to the Company.

 

Section 4.03.         Waiver; Amendment; Termination. (a) No provision of this
Agreement may be waived except by an instrument in writing executed by the party
against whom the waiver is to be effective. No provision of this Agreement may
be amended or supplemented except (i) prior to the First Public Offering, by an
instrument in writing executed by all the parties hereto, and (ii) after the
First Public Offering, by an instrument in writing executed by the Company and
the holders of at least 75% of the Registrable Securities held by the parties
hereto at the time of such proposed amendment or modification.

 

(b)          In addition, any amendment of or supplement to any provision of
this Agreement that would disproportionately and adversely affect RCAP Holdings
or Management LLC may only be effected with the written consent of such party.

 

Section 4.04.         Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without regard to the conflicts of laws rules of such state.

 

19

 

 

Section 4.05.         Jurisdiction. The parties hereby agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in any state or federal court in The City
of New York, Borough of Manhattan, so long as one of such courts shall have
subject matter jurisdiction over such suit, action or proceeding, and that any
cause of action arising out of this Agreement shall be deemed to have arisen
from a transaction of business in the State of New York, and each of the parties
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient form. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 4.02 shall be deemed
effective service of process on such party.

 

Section 4.06.         WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 4.07.         Specific Enforcement. Each party hereto acknowledges that
the remedies at law of the other parties for a breach or threatened breach of
this Agreement would be inadequate and, in recognition of this fact, any party
to this Agreement, without posting any bond or furnishing other security, and in
addition to all other remedies that may be available, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may then be available.

 

Section 4.08.         Counterparts; Effectiveness. This Agreement may be
executed (including by facsimile transmission) with counterpart signature pages
or in any number of counterparts, each of which shall be deemed to be an
original, and all of which shall, taken together, be considered one and the same
agreement, it being understood that each party need not sign the same
counterpart. This Agreement shall become effective when each party hereto shall
have executed and delivered this Agreement. Until and unless each party has
executed and delivered this Agreement, this Agreement shall have no effect and
no party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication).

 

Section 4.09.         Entire Agreement. This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes all prior
and contemporaneous agreements and understandings, both oral and written, among
the parties hereto with respect to the subject matter hereof.

 

Section 4.10.         Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
a determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

20

 

 

Section 4.11.         Other Registration Rights. Neither the Company nor any of
its subsidiaries has previously entered into any agreement granting any
registration rights with respect to any of its securities to any Person. From
and after the date of this Agreement, the Company shall not enter into any
agreement with any holder or prospective holder of any securities of the Company
giving such holder or prospective holder any registration rights the terms of
which are equivalent to or more favorable than the registration rights granted
to Shareholders hereunder, or which would reduce the amount of Registrable
Securities the Shareholders can include in any registration filed pursuant to
this Agreement, unless such rights are subordinate to those of the Shareholders
hereunder.

 

Section 4.12.         Independent Nature of Shareholders' Obligations and
Rights. The obligations of each Shareholder hereunder are several and not joint
with the obligations of any other Shareholder hereunder, and no Shareholder
shall be responsible in any way for the performance of the obligations of any
other Shareholder hereunder. Nothing contained herein or in any other agreement
or document delivered at any closing, and no action taken by any Shareholder
pursuant hereto or thereto, shall be deemed to constitute the Shareholders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Shareholders are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Shareholder shall be entitled to protect and enforce its rights, including
the rights arising out of this Agreement, and it shall not be necessary for any
other Shareholder to be joined as an additional party in any proceeding for such
purpose.

 

Section 4.13.         Management LLC. The parties acknowledge and agree that, as
of the date of this Agreement, Management LLC does not “beneficially own” (as
such term is defined in Rule 13d-3 of the Exchange Act) any Company Securities,
but may, from time to time after the date of this Agreement, acquire Company
Securities that shall be subject to the registration rights set forth herein.
Upon such acquisition of Company Securities, Management LLC shall automatically,
and without any further action being required, be a “Shareholder” for all
purposes of this Agreement.

 

[Signature pages follow.]

 

21

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

  RCS CAPITAL CORPORATION         By: /s/ William M. Kahane   Name:   William M.
Kahane   Title:     Chief Executive Officer and Director         RCAP HOLDINGS,
LLC         By: /s/ Nicholas S. Schorsch   Name:   Nicholas S. Schorsch  
Title:     Manager         RCS CAPITAL MANAGEMENT, LLC         By: /s/ Edward M.
Weil   Name:   Edward M. Weil   Title:     President, Treasurer and Secretary

 

[Signature page to the Registration Rights Agreement]

 

 

 

 

EXHIBIT A

 

JOINDER TO REGISTRATION RIGHTS AGREEMENT

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Registration Rights Agreement dated as of [                ], 2013 (as the same
may be amended from time to time, the “Registration Rights Agreement”), among
RCS Capital Corporation and the Shareholders party thereto. Capitalized terms
used, but not defined, herein shall have the meaning ascribed to such terms in
the Registration Rights Agreement.

 

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Registration Rights Agreement as of the date hereof as a “Permitted
Transferee” of a Shareholder thereto, and shall have all of the rights and
obligations of a “Shareholder” [and “RCAP Holdings”] [a “RCAP Holdings Permitted
Transferee”] [and “Management LLC”] [a “Management LLC Permitted Transferee”]
thereunder as if it had executed the Registration Rights Agreement. The Joining
Party hereby ratifies, as of the date hereof, and agrees to be bound by, all of
the terms, provisions and conditions contained in the Registration Rights
Agreement (including, without limitation, Section 4.01 thereof).

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

 

Date: ___________ ___, ______

 

  [NAME OF JOINING PARTY]       By:       Name:     Title:         Address for
Notices:

 

 

 

